United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
U.S. POSTAL SERVICE, OAKLAND
PERFORMANCE & DISTRIBUTION CENTER,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Hank Royal, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1488
Issued: November 24, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 30, 2015 appellant, through her representative, filed a timely appeal from a
January 30, 2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
As more than 180 days elapsed from the last OWCP merit decision of February 4, 2014 to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY

1

5 U.S.C. § 8101 et seq.

On June 26, 2012 appellant, then a 33-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on June 25, 2012 at 10:20 p.m. she injured her thumb and
wrist while pushing a pie-cart which did not move because of a broken wheel. She noted that her
thumb popped and she felt electricity through her hand. Appellant stated that she informed
Supervisor Garrett Oliver of the injury and went to the hospital. The employing establishment
controverted the claim, noting that the evidence caused them to believe she planned and set up
the injury.
OWCP developed the claim by requesting additional factual and medical evidence from
appellant and additional evidence from the employing establishment regarding the challenge of
her claim. Both appellant and the employing establishment submitted additional evidence.
By decision dated August 13, 2012, OWCP denied appellant’s claim as fact of injury was
not established. It determined that the evidence was not sufficient to establish that the claimed
employment incident occurred as described. This was based on timekeeping records, an
investigation report from the postal inspector general, and sworn statements from coworkers and
supervisors, which refuted appellant’s statements.2
On September 11, 2012 appellant requested an oral hearing before an OWCP’s Branch of
Hearings and Review. A hearing was scheduled for December 12, 2012, but appellant did not
attend. A review of the written record was subsequently conducted by an OWCP hearing
representative. OWCP’s Branch of Hearings and Review requested that appellant and the
employing establishment submit additional evidence or arguments. By decision dated
February 13, 2013, OWCP’s hearing representative affirmed OWCP’s August 13, 2012 decision.
On June 7, 2013 OWCP received appellant’s May 31, 2013 request for reconsideration
along with additional evidence. By decision dated February 4, 2014, it denied modification of its
prior decision. OWCP noted that the evidence on file cast serious doubt about whether the
June 25, 2012 injury occurred.
On December 29, 2014 OWCP received appellant’s December 22, 2014 request for
reconsideration. Appellant’s representative argued that the Board’s August 5, 2014 decision,
pertaining to the August 19, 2012 claim, contained new legal information which was supportive
of the current claim. No new evidence was submitted.
By decision dated January 30, 2015, OWCP denied reconsideration of the February 4,
2014 decision without reviewing the merits of the case.

2

On December 2, 2012 appellant filed a separate traumatic injury claim under a different OWCP file number
alleging that on August 19, 2012 she injured her right thumb and wrist while pushing a pie-cart which did not move
because of a broken wheel. OWCP initially denied that claim on March 13, 2013. Appellant requested a hearing
before the Branch of Hearings and Review. By decision dated September 13, 2013, an OWCP hearing
representative affirmed the denial of the claim. By decision dated August 5, 2014, the Board set aside OWCP’s
September 13, 2013 decision and remanded the case. The Board found that the weight of the factual evidence
established that the incident of August 19, 2012 occurred as alleged and remanded the case for a determination of
whether the medical opinion evidence established that the employment incident caused an injury. Docket No.
14-704 (issued August 5, 2014).

2

LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.4
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant’s application for review must be received within one year of the date of that decision.5
However, a right to reconsideration within one year accompanies any subsequent merit decision
on the issues. This includes any hearing or review of the written record decision, any denial of
modification following reconsideration, any merit decision by the Board, and any merit decision
following action by the Board.6
If the request is timely but fails to meet at least one of the requirements for
reconsideration, OWCP will deny the request for reconsideration without reopening the case for
review on the merits.7
ANALYSIS
OWCP received appellant’s December 22, 2014 reconsideration request on December 29,
2014, which is within one year of the last merit decision dated February 4, 2014. Appellant’s
reconsideration request was therefore timely. The question for determination is whether her
request met at least one of the three standards for obtaining a merit review of her case.
By decision dated February 4, 2014, OWCP affirmed the denial of appellant’s June 25,
2012 injury claim on the basis that the evidence of record was insufficient to establish that the
event occurred as alleged. The decision noted that the record was not consistent with appellant’s
version of events and the medical evidence of June 26, 2012 did not contain references to the
alleged June 25, 2012 injury.
In appellant’s reconsideration request, her representative noted that the Board issued an
August 5, 2014 decision, Docket No. 14-704, pertaining to appellant’s August 19, 2012 injury
claim and that the Board decision contained new legal information which was supportive of the
present claim. However, this information is irrelevant as the Board’s August 5, 2014 decision in
the other claim has no bearing on the present claim. Appellant’s representative did not explain
3

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.607(a).

6

D.G., 59 ECAB 455 (2008); see also C.J., Docket No. 12-1570 (issued January 16, 2013).

7

20 C.F.R. § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

3

how legal argument presented in the Board’s August 5, 2014 decision was relevant to the present
claim. Thus, the Board finds that appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP.
Appellant also has not submitted relevant and pertinent new evidence not previously
considered by OWCP. It is noted that the instant claim was for an injury which allegedly
occurred approximately two months prior to the date of injury in appellant’s August 19, 2012
injury claim. Appellant’s reconsideration request nor the Board’s decision in the other claim
addressed the issue of whether appellant established fact of injury regarding the June 25, 2012
alleged employment incident. The Board’s findings regarding the August 19, 2012 injury are
irrelevant, immaterial, and have no bearing on the issue in the current claim. The Board
therefore finds that the arguments and evidence submitted to support appellant’s reconsideration
request do not constitute relevant and pertinent new evidence.
Appellant did not establish that OWCP erroneously applied or interpreted a specific point
of law. She did not advance a relevant legal argument not previously considered by OWCP and
she did not submit relevant and pertinent new evidence not previously considered by OWCP.
Accordingly, as appellant’s reconsideration request did not meet any of the requirements
for reopening her case, the Board finds that OWCP properly denied a merit review. The Board
will affirm OWCP’s January 30, 2015 nonmerit decision.

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for merit review under
5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the January 30, 2015 decision of the Office of
Workers Compensation Programs is affirmed.
Issued: November 24, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

